Citation Nr: 9903158	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-23 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right hip disorder, 
claimed as secondary to the veteran's service-connected right 
knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a June 1995 rating action, in 
which the RO denied the veteran's claim of entitlement to 
service connection for a right hip disorder as secondary to 
his service-connected right knee disorder.  The veteran filed 
an NOD in July 1995 and an SOC was issued in September 1995.  
In November 1995, the veteran testified before a hearing 
officer at the VARO in Boston.  A Supplemental SOC/Hearing 
Officer's Decision was issued in April 1996.  The veteran 
filed a substantive appeal in June 1996.  An additional 
Supplemental SOC was issued in March 1997.  

The Board notes that the veteran also filed a claim of 
service connection for the residuals of an abdominal 
incisional hernia as secondary to his service-connected right 
knee disorder.  This claim was denied by a rating action in 
June 1995, but service connection was later granted per a 
Hearing Officer's Decision in April 1996.  The disability was 
evaluated as noncompensable and the effective date 
established from September 1993.  In addition, he sought 
service connection for a left knee disorder, also claimed as 
secondary to his service-connected right knee disorder.  That 
claim was granted in rating action of September 1997, with a 
schedular rating of 20 percent assigned from April 1997 (with 
a temporary 100 percent rating due to need for convalescence 
in effect through April and May).  No appeal has been 
perfected with regard to the disability ratings assigned to 
the veteran's abdominal hernia and left knee, and therefore 
those matters are not before the Board at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  Service connection is currently in effect for a right 
knee disorder, with a 30 percent disability evaluation 
assigned.

3.  There is no competent evidence of record that the 
veteran's claimed right hip disorder is due to disease or 
injury in service, or is secondary to his service-connected 
right knee disorder.  

4.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of service connection for a right 
hip disorder, either on a direct basis or as secondary to a 
service-connected right knee disorder, is plausible under the 
law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a right hip disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A careful review of the veteran's service medical records 
reveals no evidence of complaints, findings, or treatment of 
a right hip disorder.  

In August 1968, the veteran submitted a claim seeking service 
connection for a right knee disorder.  He did not claim a 
right hip disorder at that time.  Service connection for a 
right knee disorder was granted by the RO in an October 1968 
rating decision, and a 10 percent disability evaluation was 
assigned.  It was subsequently increased to 30 percent by 
rating action in July 1993.  The veteran's current claim, 
seeking service connection for a right hip disorder as 
secondary to his service-connected right knee disorder, was 
received in April 1994,  26 years after his discharge from 
service. 

Thereafter, the RO received outpatient treatment reports and 
X-ray studies, dated from June 1989 to April 1994, from the 
VA Medical Center (VAMC) in Boston.  These records noted 
treatment and complaints of right knee pain.  In an X-ray 
study of the veteran's lumbosacral spine, dated in April 
1994, the veteran's clinical history was noted as, "Pain in 
low back and [right] hip.  [Veteran] has half inch shortening 
of [right lower extremity] secondary to flexed knee."  The 
examiner's impression was mild scoliosis, convex to the left; 
osteophytes and syndesmophytes throughout the lumbar spine, 
particularly from T12 to L4; narrowed disc space at L3-4; in 
addition to large osteophyte and bony bridging at T11-12 on 
the right.  

In November 1995, the RO received VAMC Boston outpatient 
treatment records, some duplicative, dated from May 1989 to 
May 1995.  These records noted findings and treatment of a 
right knee disorder, in addition to reporting that the 
veteran walked with a pronounced limp, and that he had a 1/2-
inch pelvic tilt due to his flexed right knee.  

That same month, November 1995, the veteran testified before 
a hearing officer at the VARO in Boston.  In describing his 
right hip disorder, the veteran noted that he experienced 
pain in his low back, with radiation into his right hip.  He 
asserted that, whether it was diagnosed as low back pain or 
right hip pain, it was the same physical problem.  He also 
stated that, any time he walked, he suffered pain through the 
low back/right hip area.  Furthermore, the veteran testified 
that his right leg was shorter due to his right knee 
operation, and that he wore a brace.  He also noted that, 
according to his doctor, the pain in his low back/right hip 
did not involve nerve impingement, but instead related to 
body distortion.  

In June 1996, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran had an 
abnormal gait and a shortened right leg.  He also noted that 
the veteran had been experiencing pain in a fairly severe 
fashion for four to five years in the right side of his low 
back, with radiation of that pain to the right hip.  In 
addition, the veteran was noted to wear a long-leg Lenox-Hill 
type brace on his right knee.  On examination, there was 
tenderness over the low lumbar spine, with flexion to 80 
degrees and right and left lateral bending to 20 degrees.  
There was pain reported during these movements.  In addition, 
straight-leg raising did not cause low back pain on the right 
side, and there was no sciatic notch tenderness.  No abnormal 
clinical findings were reported as to the right hip, and an 
associated X-ray study of the veteran's pelvis revealed 
vascular calcification and minimal sclerosis of the superior 
acetabulum bilaterally, and no other significant 
abnormalities in the bony structures.  

Examination of the veteran's right knee revealed a flexion 
deformity of five degrees, with further flexion to 100 
degrees, and marked crepitus and snapping and popping on 
motion.  There were multiple scars noted above the knee, with 
a large ridge of osteophytes along the medial joint line.  
The examiner's diagnosis was advanced degenerative arthritis 
of the right knee, and degenerative disc disease of the 
lumbar spine, which, he opined, was secondary to the service-
related injury to the right knee and shortening of the right 
leg.  

In September 1996, the RO received treatment records and a 
statement from John Mulroy, M.D., dated in July and August 
1996 respectively, noting the veteran's surgery to remove 
loose bodies from his right knee.  

In a November 1996 rating decision, the RO granted the 
veteran's claim of service connection for degenerative disc 
disease, lumbar spine, as secondary to his service-connected 
right knee disorder.  The disability was evaluated as 20 
percent disabling, effective from November 1995.  The veteran 
was subsequently granted an earlier effective date, back to 
April 1994, for his lumbar spine disability.  



II.  Analysis

The threshold question in this appeal must be whether or not 
the veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals, which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong. Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Regulations also provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310 (1998).  The Court of Veterans Appeals has specifically 
held that "[a] claim for secondary service connection, like 
all claims, must be well grounded."  Reiber v. Brown, 
7 Vet.App. 513, 516 (1995).

The Board notes that there is no competent evidence of record 
that the veteran had a right hip disorder in service.  The 
veteran has instead contended that the disorder is secondary 
to his service-connected right knee disorder.  However, we 
find that there also is no competent evidence of record to 
support the veteran's contention in this regard.  At his 
personal hearing, the veteran noted that he was not sure 
whether his claim for a right hip disorder was really a claim 
for a low back disorder.  He knew only that he experienced 
pain in those general areas of his body.  On VA medical 
examination in June 1996, the examiner diagnosed the veteran 
with degenerative joint disease of the lumbar spine, and 
opined that the disorder was secondary to the veteran's right 
knee disorder.  The examiner noted, clinically, that the 
right-side back pain radiated into the right hip.  Otherwise, 
no clinical abnormality was noted as to the right hip.

We would hasten to observe that we are not competent to make 
findings on any medical issue without a firm foundation in 
the record.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
Here, however, the symptoms which the veteran appeared to 
relate to his right hip have been instead related, by a 
medical examiner, to his low back disorder, for which the RO 
has granted service connection on a secondary basis.  That 
same medical professional rendered no diagnosis of any right 
hip disability.  Thus, the medical evidence of record does 
not support the veteran's contention with regard to the right 
hip, and we find his claim not well grounded.  

While we do not doubt the sincerity of the veteran's 
contention that he suffers from a right hip disorder 
secondary to his service-connected right knee disorder, our 
decision must be based upon competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that competent medical evidence must 
establish that a current disability exists, and link that 
disability to a period of active military service.  No 
competent medical evidence has been presented establishing a 
right hip disorder, or that a right hip disorder is secondary 
to a service-connected right knee disorder.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, Montgomery v. Brown, both supra.  In addition, the 
veteran does not meet the burden of presenting evidence of a 
well-grounded claim merely by presenting his own testimony, 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998), citing Espiritu, supra.  See also Carbino v. Gober, 
10 Vet.App. 507, 510 (1997).

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above; there has not been a showing of a medical diagnosis of 
a current disability, and, in the absence of that element, 
the nexus issue does not even arise.  As the court has noted 
elsewhere, "in the absence of proof of a present disability, 
there can be no valid claim." Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992).  Since the medical evidence does 
not currently show the presence of a right hip disability, 
the Board concludes that the veteran has not met the initial 
burden of presenting evidence of a well-grounded claim for 
service connection for that claimed disability, as imposed by 
38 U.S.C.A. § 5107(a).

In addition, even if the June 1996 pelvic X-ray findings 
indicative of minimal sclerosis of the superior acetabulum 
bilaterally were to be made the basis of a claim, the veteran 
would need to submit competent medical evidence of a nexus 
between those findings and either service or a service-
connected disability.

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a right hip disorder, claimed as secondary to a service-
connected right knee disorder, must be denied.  See Epps v. 
Gober, supra.


ORDER

The veteran has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for a right hip disorder, claimed as secondary to his 
service-connected right knee disorder, is well grounded, and 
therefore it is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 10 -


